UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7780



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANTHONY DUANE SCOTT,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (5:02-cr-00047-FPS)


Submitted:   March 22, 2007                 Decided:   March 29, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Duane Scott, Appellant Pro Se. John Castle Parr, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Duane Scott appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

with prejudice his motion for a reduction of sentence.             We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             See United

States v. Scott, No. 5:02-cr-00047-FPS (N.D.W. Va. Aug. 10, 2006).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -